El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
El apelante en este caso fué declarado convicto del delito de perjurio por un jurado y sentenciado por la Corte de Dis-trito de San Juan,. Sección 2a. a la pena correspondiente.
Interpuesta apelación por el reo, no ha presentado en esta Corte Suprema pliego alguno de exposición del caso ni de ex-cepciones, como tampoco por escrito ni oralmente ha alegado errores contra la sentencia recurrida. Sin embargo, tenemos delante la transcripción de los autos enviada por el secretario, en la que leemos la siguiente denuncia:
“Denuncia. En el nombre y por la autoridad de El Pueblo de Puerto Bico. Estados Unidos de América. El Presidente de los E. E. U. U., ss: Fl Pueblo de Puerto Bico contra Felipe Cajicto Ortiz. En la Corte de Distrito de San Juan, a 10 de mayo de mil novecientos once. El fiscal formula acusación contra Felipe Cajiao Ortiz,'por un delito de perjurio {felony), cometido como sigue: El citado Felipe Cajiao Ortiz, allá el día 18 de enero de 1910, en Bayamón, que forma parte del Distrito Judicial de San Juan, ante el Notario José Oiler *57debidamente autorizado para tomar juramentos, voluntariá e ilegal-mente juró ser cierto, que nunca había sido empleado del Gobierno de los EE. TJU. en Puerto Rico, sabiendo que tales manifestaciones •eran falsas, puesto que había servido en la Compañía G del Regimiento de P. 'R.; cuyos hechos eran esenciales a los efectos del Servicio Civil ■de Puerto Rico.
“Este hecho es contrario a la ley para tal caso prevista, a la paz y dignidad de El Pueblo de Puerto Rico. •
“Firmado. Luis Campillo, Fiscal del Distrito. La acusación que antecede está basada en el testimonio de testigos examinados bajo juramento, creyendo solemnemente que existe justa causa para pre-sentarla al tribunal.
“Firmado. Luis Campillo, Fiscal del Distrito. Jurado y fir-mado ante mí hoy día 10 de mayo de 1911. Firmado. M. Benitez Flores, Secretario Auxiliar del Tribunal dél Distrito de San Juan.”
El Ilon. Fiscal de esta Corte Suprema, tanto en su informe escrito como -en el oral, lia solicitado la revocación de la sen-tencia y entendemos que tiene razón para ello.
Al apelante se le imputa que ante un notario juró ciertos hechos sabiendo que eran falsos y siendo ellos esenciales a los ■efectos de la Ley del Servicio Civil de esta Isla.
Las manifestaciones juradas de una persona ante un no-tario reducidas a escrito, pueden adoptar la forma de deposi-ciones o de affidavits, por lo que lo dispuesto en el artículo 121 del Código Penal con respecto a los perjurios cometidos en deposiciones, es aplicable también a los affidavits, extremo que ya lia sido resuelto en los siguientes casos:
People v. Robles, 117 Cal., 681.
Baker v. MaGrath, 106 Ga., 419; 32 S. E., 390, 391.
In re Liter’s State, 19 Mon., 474; 48 Pac., 753.
Ahora bien, como de acuerdo con el artículo antes citado, es un requisito esehcial para que el delito se entienda consu-mado, que la persona que hizo el affidavit o deposición falsa se desprenda de él entregándolo a cualquiera otra persona con el intento de que se divulgue o publique como verdadero, de aquí que sea un elemento esencial en una acusación de per-*58jurio cometido por ese medio el que se alegue ese hecho y la acusación que carezca de él, es fatalmente defectuosa, y falta base para asegurar que el acusado hizo uso de tal affidavit y cometió, por tanto, el delito imputado. (Véase People v. Colón, 10 Dec. de P. R., 207.)
Por estas razones, la sentencia debe ser revocada.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MacLeary, Wolf y del Toro.